Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-12 of U.S. Patent No. 11,309,638. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same subject matter with colorable differences. For instance, 
Claim 1 of the application recites: An apparatus comprising: a plurality of conductive structures having first sides and second sides opposite the first sides, wherein the second sides of the plurality of conductive structures are configured to be physically coupleable with a printed circuit board (PCB) of a receiver or a transmitter, and wherein the first sides of the plurality of conductive structures are configured to be spaced from the PCB by a first distance when the plurality of conductive structures is physically coupled with the PCB; and an antenna having a first side and a second side opposite the first side, wherein the first side comprises a radiating side of the antenna and the second side of the antenna is disposed closer to the plurality of conductive structures than the first side of the antenna when the plurality of conductive structures is physically coupled with the PCB and 
Claim 2 recites “
2. The apparatus of claim 1, wherein the second side of the antenna is configured to be spaced from the PCB by a second distance greater than the first distance. 
However, both claims fail to teach the limitations of claim 1 of the patent which is an aperture efficiency associated with the apparatus is -1 or -2 decibel. Therefore, it is known in the art that aperture efficiency is a parameter used to determine among other parameters antenna’s power and gain.
Claim 3 of the application is similar to claim 2 of the patent;
Claim 4 of the application is similar to claim 3 of the patent;
Claim 5 of the application is similar to claim 4 of the patent;
Claim 6 of the application is similar to claim 5 of the patent;
Claim 7 of the application is similar to claim 7 of the patent; 
Claim 8 of the application is similar to claim 8 of the patent;
Claim 10 of the application is similar to claim 9 of the patent;
Claim 11 of the application is similar to claim 10 of the patent:
Claim 12 of the application is similar to claim 11 of the patent;
Claim 13 of the application is similar to claim 12 of the patent. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the double patenting rejection. 
Claims 14-29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845